Title: To George Washington from Captain Henry Lee, Jr., 3 December 1777
From: Lee, Henry Jr.
To: Washington, George



Sir,
Haddonfield [N.J.] Decbr 3d 77.

Genl Green directed me on his departure, to tarry on this side the river, & assist in protecting the inhabitants from the depredations of the enemy. We have been active in executing the Generals directions, & have visited the shore from this town, down to Sweedsborough, daily. The enemy still possess Billingsport, they have a garrison of four hundred men in that fort, & two nine pounders. Good troops with a little address, might with facility surprize & capture the whole party.
Different accounts from Ph⟨ila.⟩ mention, that Lord Cornwall⟨is⟩ has never made his appearance in the city since his expedition with

the Jersey. It is certain, his Lordship was with the party engaged by Col. Butlers rifflemen near the town of Gloucester. We flatter ourselves, that in that skirmish, some lucky ball has rea[c]hed the gentleman On the 1st inst. eleven ma[r]ines were taken by a party of my dragoons near Billingsport. They are in care of the militia, & will be sent on to Head quarters. I mean to stay here, a day or two longer, unless your Excellency should require my immediate return. I am with the most perfect respect your Excellys Obt H. servt

Heny Lee jr

